Citation Nr: 0427176	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-22 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967 with service in Vietnam.  His military occupational 
specialty (MOS) was light weapons infantryman and he was 
awarded the Army Commendation Medal with "V" Device for his 
heroism in combat.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss disability.


REMAND

After a review of the evidence, the Board is of the opinion 
that further development of the case is warranted.  

The veteran asserts that his present hearing loss disability 
is related to his active military service.  As an infantryman 
in Vietnam, the veteran was undoubtedly exposed to excessive 
noise.  The citation for his Army Commendation Medal with 
"V" Device notes that he "displayed outstanding valor and 
exemplary courage" after his unit was attacked by a 
numerically superior force armed with automatic weapons, 
small arms, grenades, rocket launches and mortars.  Following 
service, he worked in manufacturing for United Aircraft; 
however, he was a parts inspector and assigned to an area 
that was insulated from noise.

Despite his in-service noise exposure, no health care 
provider has linked his present hearing loss disability to 
his active service.  While the veteran's history of in-
service noise exposure is noted on a July 2002 VA 
audiological report, the examiner did not proffer an opinion 
as to the etiology of the veteran's hearing loss disability. 
Evidence simply recorded by a medical examiner, unenhanced by 
any additional medical comment does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Accordingly, this recitation of history is not very 
probative.

In light of the foregoing, the Board is of the opinion that a 
new VA examination would be probative in ascertaining the 
etiology of the veteran's present hearing loss disability.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The RO should undertake appropriate 
development to obtain copies of any 
records pertaining to treatment or 
evaluation of the veteran for his hearing 
loss disability since July 2002.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.  

2.  When the above development has been 
completed, the veteran should be 
scheduled for an audiological examination 
to determine the nature and etiology of 
any currently present hearing loss 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
presence of hearing loss disability for 
VA purposes should be confirmed or ruled 
out.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hearing impairment is etiologically 
related to noise exposure during his 
active military service or otherwise 
etiologically related to service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




